PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/980,318
Filing Date: 15 May 2018
Appellant(s): Pena, Angel



__________________
Marina F. Cunningham
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 19 January 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 18 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues:
Appellant asserts, on pages 7-8 of the Appeal Brief, that “Hwang and Suezawa, whether considered alone or in combination, do not teach or suggest independent claim 1 of the present application. For instance, Hwang and Suezawa, whether considered alone or in combination, do not teach or suggest “wherein the storing of the visual data and the location data comprises transmitting the associated data to a server for storage, wherein the server is remote from the device,” as independent claim 1 recites. In the rejection of claim 1, the Examiner concedes that Hwang does not teach these recitations. However, the Examiner asserts that Suezawa’s paragraphs [0029] and [0044] teach these recitations and that it would have been obvious to modify Hwang in a manner that reads on independent claim 1. (See Final Office Action, pages 2-3 and 10-11 and Advisory Action, continuation sheet 1). Specifically, the Examiner asserts that Suezawa’s paragraph [0029] discloses a file being transmitted to a server 20 from the work space section 103 (See Final Office Action, page 3), and that Suezawa’s paragraph [0044] discloses that a screen shot is part of the contents of the selected file 

Examiner answers:
Paragraph [0041] of Suezawa, quoted above in part by Appellant, is part of the description of Fig. 10, which, as Appellant notes above, teaches the storage process for the file.  The first sentence of paragraph [0041] of Suezawa reads:  “In step S204, the document handling system 102 stores on a memory area allocated for the work space section 103 a set of screen shots acquired in steps S102 through S105 of FIG. 8.” [emphasis added].  Suezawa states, in paragraph [0043]:  “FIG. 12 is a flowchart illustrating a process that is performed when the job is resumed. The process of FIG. 12 is triggered by the opening of a file in the work space section 103. In step S301, the document handling system 102 compares the production time and date of the screen shot stored on the work space section 103 with the update time and date of the open file, and selects the screen shot having a time difference from the update time and date of the file satisfying a specific condition.” [emphasis added].  Finally, Suezawa states, in paragraph [0044]:  “In step S302, the document handling system 102 displays the screen shot selected in step S301 on the UI unit 156 while also displaying on the UI unit 156 the system operation screen that is obtained by accessing a URL attached to the selected screen shot. In other words, when the user performs the operation to select one of the files or folders stored on the work space section 103 in the exemplary embodiment, the document handling system 102 displays on the UI unit 156 the screen shot associated with the selected file or folder.” [emphasis added].  Clearly, Suezawa discloses, in paragraph [0041], that the storage process for the file entails storing a set of screen shots, and Suezawa further discloses, in paragraphs [0043] and [0044], that selecting this file to be opened causes a screen shot from the aforementioned set of screen shots to be displayed.  
Additionally, “work space section 103” in Suezawa is first described in paragraph [0024]:  “FIG. 4 illustrates an example of a software configuration of the client apparatus 10. As illustrated in FIG. 4, a cooperation destination system client 101 and a document handling system 102 are applications pre-installed on the client apparatus 10, and operate on an operating system (OS) 110. The cooperation destination system client 101 is the application that displays on the UI unit 156 an operation screen of the cooperation destination system (an operation screen of an operation of the server 20), and may be a browser, for example. The document handling system 102 is an application that manages files and folders. The document handling system 102 includes a work space section 103 and a digital document converter 104. The work space section 103 is a folder that stores files and tools. The work space section 103 stores not only files and folders, but also a tool that performs an operation on the files or folders (such as a file format conversion operation or a character recognition operation). The work space section 103 is an example of a set of at least one object related to the cooperation destination system (for example, the set includes files, and folders).” [emphasis added].  Suezawa further states, in paragraph [0025]:  “The digital document converter 104 is an element that performs an operation to digitally document a screen shot of the screen of the cooperation destination system. The digital document converter 104 includes a link destination extractor 105, a screen shot generator 107, and a property information setter 108. The link destination extractor 105 performs an operation to extract a link destination (such as a uniform resource locator (URL)) of the screen of the cooperation destination system. The screen shot generator 107 generates the screen shot of the operation screen of the cooperation destination system. The property information setter 108 updates the screen shot and the property information of each file.”  Clearly, a given screen shot that is stored in work space section 103, is stored in a file that is stored in work space section 103.
Therefore, it is clear that in Suezawa, the screen shot is part of the contents of the selected file.

Appellant argues:
Appellant asserts, on page 8 of the Appeal Brief, that “Second, as the above quote from Suezawa’s paragraph [0041] discloses, the screen shot is stored on the 

Examiner answers:
Suezawa states, in paragraph [0029]:  “The user inputs a variety of information on the system operation screen, and performs a job by opening a file or folder stored on the work space section 103. For example, the user may open a document file included in the work space section 103 and input text while referring to the contents of the document file. The user may also perform an operation on the system operation screen to transmit a file included in the work space section 103 to the server 20.” [emphasis added].  Clearly, Suezawa discloses that the file may be transmitted from the local client to a remote server.  As it has been established above that in Suezawa the file contains the screen shot, Suezawa discloses that the screen shot is stored on a remote server.  

Appellant argues:
Appellant asserts, on pages 8-9 of the Appeal Brief, that “Finally, the Examiner’s linkage of Suezawa’s disclosure in paragraph [0029] with Suezawa’s disclosure in paragraph [0044] is flawed. In paragraph [0029], Suezawa discloses that “a user may ... transmit a file included in the work space section 103 to the server.” There is no disclosure in Suezawa that the file mentioned in paragraph [0029] has a screen shot associated with it. Nor is there any disclosure in Suezawa that the exemplary files 

	Examiner answers:
	As outlined above, Suezawa indicates that each file contains a screen shot.  Specifically, Suezawa states, in paragraph [0025]: “The property information setter 108 updates the screen shot and the property information of each file.” [emphasis added].  Because paragraphs [0024] and [0025] describe Fig. 4, which illustrates the software configuration of the client apparatus, whereby said client apparatus and its associated “work space section 103” are referenced in both paragraphs [0029] and [0044], the disclosure in paragraph [0025] that each file contains a screen shot, applies to both the file mentioned in paragraph [0029] and the file mentioned in paragraph [0044].  when the user performs the operation to select one of the files or folders stored on the work space section 103 in the exemplary embodiment, the document handling system 102 displays on the UI unit 156 the screen shot associated with the selected file or folder.” [emphasis added].  Therefore, when such a file is transmitted to the server, the screen shot of that file is transmitted to the server.  

Appellant argues:
Appellant asserts, on pages 9-10 of the Appeal Brief, that “Additionally, Appellant respectfully submits that the Examiner’s motivation for modifying Hwang with Suezawa to have “a single activation input being provided by the user” and “transmitting the [visual and location] data to a server for storage, wherein the server is remote from the device” is flawed. The Examiner, citing to Suezawa paragraph [0025], asserts that a person of skill in the art “would have been motivated to make this modification in order to facilitate digital documentation.” (See Final Office Action, page 11). Appellant respectfully traverses the Examiner’s assertion. Hwang is directed to capturing an image, extracting supplementary information about that image, and storing the image on the mobile terminal as a means to easily share information with another user. Suezawa is directed to automatically taking repeated screen shots of a file whenever the file is updated, associating the screen shots with the file at the point in time that the file was updated, and storing the associated screen shots and file for subsequent processing. Appellant respectfully submits that there is no motivation to provide Hwang with a system of automatically taking repeated screen shots of a screen whenever the 
	
Examiner answers:
	Appellant’s characterization of Suezawa as “automatically taking repeated screen shots of a file whenever the file is updated” is incorrect, as Suezawa requires that the user initiate the screen shot process, in paragraph [0028]:  “FIG. 6 illustrates an example of a system operation screen G1. The system operation screen G1 includes text boxes T1, T2, . . . , the user inputs text into, and a radio button R1 the user uses to select one of multiple items. The user may input text or select an item on the system operation screen using the UI unit 156. In accordance with the exemplary embodiment, each time the user inputs text or selects an item, and the system operation screen is updated in response to screen shifting, such a change is notified to the document handling system 102 via the OS 110.” [emphasis added].  It is seen here that in Suezawa, updating in response to a screen change necessitates user input.  Furthermore, the words “automatic”, “automatically”, “automated”, “automates”, and “automating” are absent from Suezawa.  Therefore, Appellant’s premise for challenging the motivation to modify Hwang with Suezawa is incorrect.   

Appellant argues:


Examiner answers:
Appellant’s assertion that it is acknowledged in the Advisory Action that Yang is not relied upon for teaching a capture sequence is incorrect.  The Advisory Action merely acknowledges that “Storing visual data and location data as associated data is a feature for which the primary reference, Hwang, is relied on. Therefore, Applicant's assertion in relation to the secondary reference, Yang, for this feature, is moot.”  The 
In response to Appellant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Appellant argues:
Appellant asserts, on page 13 of the Appeal Brief, that “Specifically, a capture sequence according to independent claims 10 and 18 of the present application 

Examiner answers:
Appellant’s assertions regarding Yang’s alleged failure to disclose obtaining and 

Contrary to Appellant’s assertion that a person of ordinary skill in the art would not have found it obvious to modify the capture sequence of Hwang with Yang to arrive at the claimed invention, the teachings of Yang would facilitate the streamlining of the process of sharing the content captured in Hwang.  The nature of the specific data captured in Yang, has no bearing on the usefulness of Yang’s streamlined content sharing process for the invention of Hwang.  Specifically, as outlined in the Final Rejection, the number of steps needed by a user to share content with a recipient would be minimized by modifying Hwang with Yang.  

Appellant argues:
Appellant asserts, on pages 14-15 of the Appeal Brief, that “Claim 6 depends from independent claim 1 and includes additional recitations thereto. Hwang, Suezawa and Haeuptle, whether considered alone or in combination, do not teach or suggest independent claim 1 of the present application. For instance, Hwang, Suezawa and 

Examiner answers:
As Appellant here references the arguments regarding claim 1 that are quoted above, Examiner’s response is to likewise reference the preceding respective rebuttals of these arguments that appear above.
Appellant argues:
Appellant asserts, on pages 15-16 of the Appeal Brief, that “Claim 15 depends from independent claim 10 and includes additional recitations thereto. Hwang, Yang and Haeuptle, whether considered alone or in combination, do not teach or suggest independent claim 10 of the present application. For instance, Hwang, Yang and Haeuptle, whether considered alone or in combination, do not teach or suggest the following recitations of independent claim 10: wherein the step of initiating a capture sequence of the first device is accomplished by providing a single activation input by a user of the first device; wherein the step of sending, by the first device, the associated data to the second device comprises providing a single send input by the user of the first device; and wherein no input is necessary to be provided by the user to the first device between providing the single activation input and providing the single send input by the user to send the associated data to the second device. Hwang and Yang, whether considered alone or in combination, do not teach or suggest these recitations for at least the reasons stated above in connection with independent claim 10. Haeuptle does not overcome the deficiencies of Hwang and Yang, at least in that Haeuptle also does not teach or suggest the above recitations. Rather, the Examiner cites Haeuptle in connection with additional recitations of dependent claim 15. (See Final Office Action, page 23). Therefore, even if Hwang, Yang and Haeuptle are combined, the combination thereof still fails to teach or suggest independent claim 10 of the present application. For at least the reasons stated herein, Hwang, Yang and Haeuptle, whether considered alone or in combination, do not render independent claim 10 as being obvious. Thus, for at least the reasons stated above in connection with independent claim 10, Hwang, 

Examiner answers:
As Appellant here references the arguments regarding claim 10 that are quoted above, Examiner’s response is to likewise reference the preceding respective rebuttals of these arguments that appear above.

Appellant argues:
Appellant asserts, on pages 16-17 of the Appeal Brief, that “Claim 21 depends from independent claim 1 and includes additional recitations thereto. Hwang, Suezawa, Murphey and Jalali, whether considered alone or in combination, do not teach or suggest independent claim 1 of the present application. For instance, Hwang, Suezawa, Murphey and Jalali, whether considered alone or in combination, do not teach or suggest that “the step of initiating the capture sequence, the step of obtaining visual data, the step of obtaining location data and the step of storing the visual data and location data are caused by a single activation input being provided by a user; and wherein the storing of the visual data and the location data comprises transmitting the associated data to a server for storage, wherein the server is remote from the device,” as independent claim 1 recites. Hwang and Suezawa, whether considered alone or in combination, do not teach or suggest these recitations for at least the reasons stated above in connection with independent claim 1. Murphey and Jalali do not overcome the deficiencies of Hwang and Suezawa, at least in that Murphey and Jalali also does not 

Examiner answers:
As Appellant here references the arguments regarding claim 1 that are quoted above, Examiner’s response is to likewise reference the preceding respective rebuttals of these arguments that appear above.

Appellant argues:
Appellant asserts, on pages 17-18 of the Appeal Brief, that “Claim 22 depends from independent claim 10 and includes additional recitations thereto. Hwang, Yang and Perotti, whether considered alone or in combination, do not teach or suggest independent claim 10 of the present application. For instance, Hwang, Yang and Perotti, whether considered alone or in combination, do not teach or suggest the following recitations of independent claim 10: wherein the step of initiating a capture sequence of the first device is accomplished by providing a single activation input by a user of the 

Examiner answers:
As Appellant here references the arguments regarding claim 10 that are quoted above, Examiner’s response is to likewise reference the preceding respective rebuttals of these arguments that appear above.


rejections are maintained.
The Examiner submits that the claims are properly rejected and respectfully
requests the Board to sustain the rejections.

Respectfully submitted,
/MATTHEW W GENACK/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        
Conferees:
/ANTHONY S ADDY/Supervisory Patent Examiner, Art Unit 2645   

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642                                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.